This is an action of ejectment. The trial judge properly held that a husband takes an estate in fee-simple in lands his wife acquired by purchase during coverture, she dying without leaving lawful issue and intestate. *Page 297 
The lands in question were devised to the defendant's wife by her father. She, therefore, took by purchase. "Title to real estate is, of course, acquired by descent or by purchase. Title by descent is that title which one acquires by law as heir to the deceased owner. Title acquired in any other way must be by purchase." Malague v. Marion, 107 N.J. Eq. 333.
Our act (Pamph. L. 1926, p. 77) directing the descent of real estate contains the following provisions: "Hereafter, when any married person shall die seized of any lands, tenements or hereditaments, in his or her right in fee-simple without devising the same in due form of law and without leaving lawful issue but leaving a husband or wife, him or her surviving, then and in that case the said person so surviving whether it be husband or wife, shall take an entire estate in fee-simple in the deceased's lands, tenements or hereditaments; provided, however, this act shall only apply to property of which husband or wife may die seized of, which had been purchased by husband or wife during coverture."
"The word `purchased' is used in its technical sense and means the acquisition of lands by means other than descent or inheritance." Borgquist v. Ferris, 112 N.J. Eq. 324.
The act applies to all lands taken by purchase where the death of the owner occurs after the passage thereof. Anderson v.Greenleaf, 11 N.J. Mis. R. 330.
The judgment is affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 15.
For reversal — None. *Page 298